Allowable Subject Matter
Claims 1-4, 6, 7 and 10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a system for vibration control having a single field-programmable-gate array configured to determine the drive waveform by executing the following sequence entirely within the field-programmable-gate array: (a)    set a start point for each harmonic to a neutral point, (b)    for a current harmonic, generate a phase-amplitude matrix based on an initial start point, an amplitude step size and a phase step size, wherein the phase-amplitude matrix consists of a plurality of phase-amplitude points, each corresponding to a phase-amplitude measurement indicated by the vibration signal, (c)    determine which of the phase-amplitude points has the lowest vibration signal level based on sampling the phase-amplitude matrix from the start point, (d)    set the start point for the current harmonic to the phase-amplitude points having the lowest vibration signal level, (e)    reduce the amplitude step size and the phase step size, (f)    increase the current harmonic number and return to (b) until the current harmonic is greater than a specified maximum harmonic, and (g)    execute a dithering routine having a preset dithering step size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        6/16/2021